Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on July 6, 2021. Claims 3, 10 and 17 were canceled and new claims 21-28 are added.  Claims 1-2, 4-9, 11-16 and 18-26 are now pending in the application.
	
Claim Objections
3.	Claim 5 is objected to because of the following informalities:
In claim 5, line 12, the “; 8and the first” is a typographical error; it should be removed from claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

 

4.    	Claims 1-2, 4-7, 8-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claims 1-2 and 4-7, claim 1 attempts to define a modulation and coding scheme ‘MCS’ notifying method comprising steps such as receiving and determining. 
The functional steps are vague and unclear. It is unclear what physical element(s) are doing these functional steps, e.g. receiving the MCS index and determining the modulation order/code block size. Perhaps, in a response to this Office Action, the Applicant should further amend these claims to tie the functional steps to the physical element(s)/device to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect. Claims 2 and 4-7 are rejected as they depend upon rejected independent claim 1; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1.

As per claims 8-9 and 11-14, claim 8 attempts to define a modulation and coding scheme ‘MCS’ notifying method comprising steps such as receiving and determining. 
The steps are vague and unclear. It is unclear what physical element(s) are doing these functional steps, e.g. receiving the CQI index, determining the MCS index and sending to the UE. Perhaps, in a response to this Office Action, the Applicant should further amend the claim to tie the functional steps to the physical element(s)/device to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect. Claims 9 and 11-14 are rejected as they 

As a result, the claims are examined as best understood henceforth.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 5, 8, 12, 15, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (U.S. 8,483,086; hereinafter ‘Nimbalker’).
	
	- In regard to claims 1 and 15, Nimbalker discloses the apparatus (for example see fig. 7) and modulation and coding scheme ‘MCS’ method (for example see fig. 8), which comprises
receiving a first MCS index from a base station (for example see col. 7, lines 10-13); 
for example see col. 1201 and 1203 in fig. 12; col. , lines ) and a code block size according to a first MCS table and the first MCS index (for example see col. 9, line 64 through col. 10, line 28; col. 12, line 34 through col. 13, line 29), 
	wherein the first MCS table comprises 32 entries corresponding to 32 MCS indices ranging from 0 to 31, each entry in the first MCS table comprises a MCS index, a modulation order and a TBS index (for example see fig. 12). Although, Nimbalker does not explicitly disclose for modulation orders/reserved TBS as claimed; however, such specific claimed modulation orders/reserved TBS would seem to be a matter of system/designer/programmer’s choice(s) for applying to specific design.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Nimbalker’s modulation orders/reserved TBS as claimed for applying as specific system/designer/programmer’s designed choice(s).

- Regarding claims 8 and 21, Nimbalker discloses for the apparatus (for example see BTS 103 in fig. 1) and modulation and coding scheme ‘MCS’ method (for example see fig. 8), which comprises
receiving a first channel quality indicator ‘CQI’ index (for example see fig. 8; col. 2, lines 1-19);
determining a first MCS index according to the CQI index (for example see fig. 14; col. 10, lines 46-49); and
sending the first MCS index to a user equipment (UE), wherein the first MCS index is
an index of an entry in a first MCS table (for example see col. 7, lines 10-13),
wherein the first MCS table comprises 32 entries corresponding to 32 MCS indices

modulation order (for example see fig. 12). Although, Nimbalker does not explicitly disclose for modulation orders/reserved TBS as claimed; however, such specific claimed modulation orders/reserved TBS would seem to be a matter of system/designer/programmer’s choice(s) for applying to specific design.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Nimbalker’s modulation orders/reserved TBS as claimed for applying as specific system/designer/programmer’s designed choice(s).

	- In regard to claims 5, 12, 19 and 22, in addition to features recited in base claims (see rationales discussed above), Nimbalker further discloses for TBS index, PRB, TBS table (for example see figs. 9A-K, 12; col. 12, line 34 through col. 13, line 29). Nimbalker does not explicitly disclose for modulation orders/reserved TBS as claimed; however, such specific claimed modulation orders/reserved TBS would seem to be a matter of system/designer/programmer’s choice(s) for applying to specific design.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Nimbalker’s modulation orders/reserved TBS as claimed for applying as specific system/designer/programmer’s designed choice(s).

6.	Claims 2, 4, 6, 9, 11, 13, 16, 18 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nimbalker et al. (U.S. 8,483,086) in view of Lahetkangas et al. (U.S. 9,642,118; hereinafter refer as ‘Lahetkangas’).

In regard to claims 2, 4, 6, 9, 11, 13, 16, 18 and 23, in addition to features recited in base claims (see rationales discussed above), Nimbalker further discloses for TBS index, PRB, TBS table (for example see figs. 9A-K, 12; col. 12, line 34 through col. 13, line 29); but fails to explicitly disclose for modulation orders/reserved TBS as claimed; however, such specific claimed modulation orders/reserved TBS would seem to be a matter of system/designer/programmer’s choice(s) for applying to specific design.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Nimbalker’s modulation orders/reserved TBS as claimed for applying as specific system/designer/programmer’s designed choice(s).
Nimbalker fails to further disclose for ‘second table’ and ‘wherein the value range of MCS index in the first MCS table is the same value range of the MCS index in second MCS table’. However, such limitation lacks thereof from Nimbalker reference is well known and disclosed by Lahetkangas.
In an analogous art, Lahetkangas discloses system/devices and method for controlling the modulation and coding scheme for transmission between base station and user equipment ‘UE’ (for example see fig. 1; Abstract; col. 11, Table 1); wherein the second MCS table and wherein the value range of MCS index in the first MCS table is the same value range of the MCS index in second MCS table are disclosed in col. 1, line 60 through col. 2, line 9; col. 2, lines 37-40; col. 3, lines 8-12; col. 4, lines 39-53.
Therefore, it would have been obvious to those skilled in the art before the effective filing date to incorporate Lahetkangas’s first and second/extended MCS tables into Nimbalker’s MCS table for controlling the modulation and coding scheme for transmission between base station and user equipment ‘UE’, as disclosed in col. 1, line 60 through col. 2, line 9.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
8.	Applicant’s outstanding amendment/arguments filed on 07/06/2021 are acknowledged. With respect to the rejections of claims 1-20 under 37 CFR 1.321, the applicant’s amendment/arguments (see REMARKS, pages 18-20) have been fully considered and are persuasive. Accordingly, the previous office action sent on 04/05/2021 has been withdrawn.

Allowable Subject Matter
9.	Claims 7, 14, 20 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 7, 14, 20 and 24-28, including all of the limitations of the base claim and any intervening claims, both recite limitations “the first TBS table comprises a TBS index Y2 and at least one entry corresponding to the TBS index Y2 in a following Table A, ...  and the TBS index Y2 is equal to 27: Table ...” that do not appear in the prior art of record, considered individually as cited in the claim and dependent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (U.S. 9,210,693) and Nan et al. (U.S. 9,584,254) are all cited to show system/devices and methods for improving the data transmission using modulation and coding scheme in telecommunication networks, which are considered pertinent to the claimed invention.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 14, 2021